Citation Nr: 1542913	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-08 341	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denying service connection for bilateral hearing loss and tinnitus.

A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals additional records that have not been initially reviewed by the Agency of Original Jurisdiction (AOJ).  However, they are not relevant to the Veteran's claim for service connection due to bilateral hearing loss, and the tinnitus claim is being remanded.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is hereby REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have bilateral hearing loss as the result of any incident of his active service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Prior to initial adjudication, a letter dated in January of 2012 satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  With regard to the duty to assist, the Veteran's service treatment records, and VA medical treatment records have been obtained. 

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  In November 2012, VA conducted an examination of the Veteran assessing him for bilateral hearing loss.  This exam was adequate because it was based on a thorough examination that included the Veteran's statements, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  Although the examiner did find sensorineural hearing loss in both the left and right ears, she opined that it was at least as likely as not that it was caused by or the result of an in-service event or injury.  In other words, the examiner opined that there was over a 50% probability that the Veteran's sensorineural hearing loss was not caused by or the result of an in-service event or injury, and she provided a rationale for this conclusion in her report.

Further, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing past case law that imposed a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is prejudicial normally falls upon appellant).  Finally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

II. Standards Governing Evidentiary Analysis and Burden of Proof

Although the Board is required to state the reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As such, the analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Accordingly, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. 303 at 308.  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

It is the Veteran's "general evidentiary burden" to establish the elements of his claim; in this case the Veteran must establish the elements of service connection, which are outlined below in Part III.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  However, benefits can only be denied where the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  See id.  Additionally, when the positive evidence supporting a claim of benefits and the negative evidence indicating a denial of benefits is relatively equal, the Veteran is entitled to the benefit of the doubt and the claim should be granted.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Fagan, 573 F.3d at 1287; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

Moreover, the VA has determined that sensorineural hearing loss is considered an "organic disease[] of the nervous system" entitled to presumptive service connection.  38 C.F.R. § 3.309(a); U.S. Dep't of Veterans Affairs, Veterans Benefits Admin., Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus (2010).  As such, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability, may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Alternatively, the Veteran may demonstrate entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303(b); see generally Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection A, below, will discuss the application of service connection for bilateral hearing loss.




A. Bilateral Hearing Loss

First, impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran has a current diagnosis of sensorineural hearing loss in both ears that meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385.  Therefore, the first element of a service connection claim is satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Second, the in-service event or injury at issue in this case is acoustic trauma incurred as a result of combat.  A combat veteran's assertions of an event during combat are to be presumed credible if consistent with the time, place, and circumstances of such service even if there is no official record of such an event or aggravation in service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).  Here, in his February 2013 Notice of Disagreement the Veteran states that while he served in the United States Army in the Republic of Vietnam he was "constantly working around and firing all types of weapons and detonations of hand grenades and other noise that would be normal while in Vietnam," and that he was in "combat situations."  Additionally, while his service separation records do not detail combat, they do reflect that the Veteran was awarded the Vietnam Service and Campaign Medals, and that he was an M-16 expert and M-14 sharpshooter.  As such, because the Board finds the Veteran credible, the Board agrees that the Veteran was exposed to acoustic trauma during combat.  Therefore, the second element of a service connection claim is met.  Hickson, 12 Vet. App. at 253.

Third, as explained above, the Veteran is entitled to presumptive service connection by demonstrating that his sensorineural hearing loss manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran stated in his November 2011 claim application that he started having hearing issues during his service in the Republic of Vietnam, and later in his May 2015 supplemental statement stated he has had hearing issues ever since his service.  Because the symptoms of hearing issues are readily observable and do not require specialized medical knowledge, the Veteran is competent to state that he began having hearing issues while in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, aside from the November 2012 VA examination there is no evidence of a medical exam or any other evidence of a diagnosis of sensorineural hearing loss in the record.

Although lay persons are competent to provide opinions on some medical issues, for example, the hearing issues the Veteran reported in his claim application, the Veteran is not competent to provide medical opinions outside the common knowledge of a lay person, such as the underlying causes or medical etiology of certain medical conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. at 433 n.4.  The Board determines whether a particular condition is the type of condition a layperson can testify to on a case-by-case basis.  See Kahana, 24 Vet. App. at 435.  Unlike reporting hearing issues, determining whether the Veteran's sensorineural hearing loss manifested itself to a compensable degree within one year of separation from service requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. Jandreau, 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills. Additionally, this Veteran is not qualified to perform or interpret the results of the audiogram and CNC word recognition tests that determine whether his hearing loss is compensable.  Accordingly, the Board finds that there is no competent evidence entitling the Veteran to presumptive service connection for sensorineural hearing loss based on manifestation to a compensable degree within a year of separation.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Fourth, as explained above, the Veteran may demonstrate entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  By way of background, service treatment records reveal no evidence of hearing loss; the Veteran's October 1971 separation examination reveals no objective evidence of hearing loss and includes a signed statement from the Veteran that he was in good health at the time.  Here, as stated above, while the Veteran now reports hearing issues during and ever since his service in the Republic of Vietnam in both his November 2011 claim application and his May 2015 supplemental statement, these statements conflict with what he self-reported to the medical examiner in November 2012.  The examiner noted that the Veteran self-reported hearing loss ten years prior to November 2012 and as the examiner points out, by this account, the Veteran first experienced hearing loss in 2002, 31 years after he completed his service in 1971.  As such, although as already explained the Veteran is competent to state when he experienced hearing issues, given the inconsistency between the onset and continuity of symptoms he reported on his claim application and supplemental statement, and the onset and continuity of symptoms he reported to the VA medical examiner, his statements are not credible and are of little probative value.  Accordingly, service connection for continuity of symptomology is not warranted here.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.309.  

Finally, the Board now considers whether the Veteran may still be entitled to service connection on the basis of probative evidence that a nexus exists between his sensorineural hearing loss and an in-service event or injury.  See 38 C.F.R. § 3.303(a) (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the Veteran's May 2015 supplemental statement notes that he took mefloquine, an anti-malarial medication, during his service in the Republic of Vietnam.  The Veteran asserts that one of the side effects of mefloquine is hearing loss, and attached an article from Rxlist.com detailing the side effects of mefloquine.  However, hearing loss is not listed among the side effects in the article, so this document carries no probative value.  Additionally, unlike experiencing hearing loss, whether mefloquine medication taken during service between 1969 and 1971 is the etiology of the Veteran's tinnitus requires medical analysis of internal physical processes and drug interactions that are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Accordingly, the Veteran is not competent to opine that that taking mefloquine during part of his service has caused his hearing loss.

Furthermore, as detailed above there are inconsistencies between the onset of hearing loss issues reported by the Veteran in his claim application and the onset he self-reported to the VA medical examiner.  As the examiner points out, based on the self-reported onset of symptoms detailed above, the Veteran first experienced hearing loss in 2002-31 years after he completed his service in 1971.  The examiner further explained that the Veteran reported an extensive history of post-service occupational noise exposure working in construction for 20 years, and that during that time he used limited hearing protection.  Additionally, the examiner noted that the Veteran also reported 3 years of working in factories with hearing protection.  The examiner then opined that the Veteran "had more consistent noise exposure as a civilian in his occupations for 23 years than while in the military for two years."  In support of this assertion, the examiner cited a 2006 study by the Institute of Medicine which states there is "no scientific basis on which to conclude that a hearing loss that causally appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after exposure."  The examiner identifies this study as the "definitive consensus" on the issue of delayed onset of hearing loss after noise exposure.

As a preliminary matter, the Board acknowledges that a portion of the examiner's opinion is not sufficient.  First, she stated that the Veteran had bilateral hearing within normal limits upon enlistment in 1969, and that the Veteran also had bilateral hearing within normal limits upon separation in 1971.  However, VA regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability as opposed to intercurrent causes.  38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, this aspect of the examiner's rationale will not be considered probative evidence.

However, the remainder of the examiner's opinion is adequate and persuasive.  As summarized above, the examiner noted that the Veteran self-reported that his hearing loss began in 2002.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, as summarized above, the examiner noted the impact of noise exposure throughout 23 years of the Veteran's post-service occupational history, explained that this noise exposure was more consistent than his noise exposure in 2 years of military service, and gave a detailed explanation for this conclusion.  This portion of the examiner's opinion is factually accurate, well-reasoned, and supported by a study and journal article specifically cited to in the opinion.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore the VA examiner's opinion provides probative evidence against the Veteran's claim.

On the other hand, the Veteran's statements as to the onset of his hearing issues in his claim application are not probative evidence.  These statements are less credible because they are inconsistent with the Veteran's self-reported statements to the VA medical examiner regarding the onset of his hearing loss in 2002, and as a result, are less probative.  Moreover, there are no other medical treatment records indicating a diagnosis of sensorineural hearing loss or a nexus between the Veteran's hearing loss and his service.  For these reasons, the opinion of the November 2012 VA examiner is the most probative evidence of record.  

IV. Conclusion

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

On the issue of service connection for tinnitus, remand is necessary in this case for the reasons that follow.

The Veteran reports "constant ringing sounds that are an everyday issue" during and ever since his service in the Republic of Vietnam in both his November 2011 claim application and his May 2015 supplemental statement.  He attributes his tinnitus to noise exposure because he was exposed to "weapons firing, loud explosions and never had any hearing protection."  Additionally, in his May 2015 supplemental statement, the Veteran noted that he was required to take mefloquine, an anti-malarial medication, while he served in the Republic of Vietnam.  He further explained that one of the side effects of mefloquine is ringing in the ears, and attached an article from a website called RxList.com, detailing the side effects of mefloquine that included ringing in the ears.

A VA medical examination assessing service connection for tinnitus was performed in November 2012.  However, that opinion is inadequate because it does not address the criteria outlined in VA Training Letter 10-02.  See Fountain v. McDonald, 27 Vet. App. 258, 277-78 (2015); U.S. Dep't of Veterans Affairs, Veterans Benefits Admin., Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus (2010).  Additionally, as discussed in Part II A, with regard to the Veteran's sensorineural hearing loss, the Veteran was exposed to acoustic trauma in service, and the examiner in this case based his opinion on lack of acoustic trauma or reports of tinnitus in the Veteran's service treatment records.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate enough to permit proper adjudication of the claim.  Barr v. Nicholson, 21 Vet. App. 303, 313 (2007).  Because the examination did not address the criteria outlined in VA Training Letter 10-02, an addendum opinion is required before the Board can render a decision.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the November 2012 tinnitus examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new exam is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's service personnel records, in particular the Veteran's DD 214.

ii. The Veteran's November 2011 claim application.

iii. The Veteran's November 2012 VA examination.

iv. The Veteran's February 2013 Notice of Disagreement.

v. The Veteran's May 2015 Supplemental Statement in Support of Claim and attached article from RxList.com.

c. The examiner is advised that the Board has accepted the Veteran's statement that he experiences tinnitus as credible.

d. The examiner is further advised that the Board has accepted the Veteran's statement that he incurred acoustic trauma due to combat in service as credible.

e. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

f. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral tinnitus: (1) began during active service; or (2) is related to any incident of service to include noise exposure and taking mefloquine medication; or (3) began within one year after discharge from active service.  

g. In formulating the opinion, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus that results from noise exposure generally presents or develops in most cases, in contrast to how it develops from other causes.  Such a finding is relevant to determine the likelihood that the current tinnitus was caused by noise exposure in-service as opposed to some other cause.  Delayed-onset tinnitus must also be considered.  

h. A negative opinion based solely on the lack of report of tinnitus in service is not sufficient.  

i. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




								(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


